DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 9/27/2022. Claims 1, 3-20 are pending and have been considered below.

Response to Arguments
The applicant Terminal disclaimer filed 9/27 has been approved, thus the Double patenting rejection is withdrawn.
Applicant’s arguments regarding the Miller reference’s that, The Examiner points to Miller paragraph [0086], particularly the sentence that reads, “In another embodiment, the electronic device can include multiple light sources that emit light at different wavelengths. For example, the electronic device can include a first light source to emit
light at a wavelength between 535 nanometers and 735 nanometers and a second light source to emit light at a wavelength between 680 nanometers and 880 nanometers.” Miller provides no disclosure as to how to achieve this feature in the described embodiments. For example, is there a separate detector/source set, e.g., 720, 730 & 740, for each wavelength? How are the different elements arranged relative to each other? How are they activated? 
Examiner respectfully disagrees as the Miller reference teaches the argued element and clearly disclose the multiple light sources that emit light at different wavelengths, [para 86] and then the examples as described, that is as clear saying different wavelength; but applicant just for the sake of arguments is saying the reference does not disclose the discrete of different wavelengths is not a valid argument. Similarly the arguments regarding the 103 are respectfully traversed.
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection necessitated by the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0246977) in view of cross et al. (US 2019/0216326).
Regarding claim 12:
Miller discloses a method for monitoring hydration in a subject (abstract; figs; para 31), the method comprising: 
disposing a sensor device against the skin of the subject (sensor in figs 4,7; figure 1,4,7 [housing of device is shown]; para 41 [wearable or attached to user]; para 43; para 34,61 [contact the skin]), the sensor device comprising a plurality of LEDs, each LED emitting at a discrete wavelength corresponding to one of a plurality of chromophores of interest (figure 7 [LEDs 730a-b, 740a-b surround detector 720a]; para 35,36, 62; para 86 {…multiple light sources that emit light at different wavelengths}); 
detecting light from each of the plurality of LEDs transmitted and reflected through the user's skin over a period of time and generating intensity signals corresponding to light at each of the different wavelengths (see figure 7 [720A for instance, corresponding to 420 in fig 4]; see para 63 {..optical sensor 420 is to detect an intensity of light at one or more wavelengths reflected by bodily tissue of a user}; para 63 [optical sensor detect an intensity of light at one or more wavelengths reflected by bodily tissue of a user]; para 73,76); 
generating a baseline hydration level from the intensity signals (fig 1; 804 in fig 8; para 64,76 [baseline level, or previous measurements]; para 94 [users operating hydration condition]); 
calculating a relative hydration level relative to the baseline hydration level at a plurality of time points within the period of time (fig 9a,b; para 64,76 [baseline level]; para 94 [over a period of time]; para 112,129 [profile baselines]); and 
generating an output indicative of relative hydration at the time points (fig 3; para 59 [indicating hydration condition]; para 65,68; figs; and see throughout disclosure).
Miller disclose all of the subject matter as described above, except for specifically teaching that the LEDs sequentially emitting, and detecting pulses of light.
However, Cross in similar field or endeavor discloses system and method for multispectral mobile tissue assessment wherein the LEDs sequentially emitting pulses of light (paragraphs 107 {…sequentially activating each of the identified M LEDs}; fig 1,9; para 148, and see throughout). 
Therefore, it would have been obvious to a person of ordinary skill in the art
before the effective filing date of the claimed invention to modify the tissue hydration
monitor of Miller to include a plurality of LEDs sequentially emit light to predictably
obtain and detect the relevant data in sequence from different LEDs of different wavelengths (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 14:
Miller disclose all of the subject matter as described above and wherein the wavelengths corresponding to the plurality of chromophores comprise a first discrete wavelength in the range of 740 nm to 760 nm, a second discrete wavelength in the range of 850 nm to 940 nm, a third discrete wavelength selected from 940 nm, 1200 nm, and 1420 nm, and a fourth discrete wavelength selected from 1000 nm, 1450 nm, 1480 nm and 1950 nm (para 31,35,36,62,69,74 and throughout).
Regarding claim 15:
Miller disclose all of the subject matter as described above and transmitting data to a remote mobile device for displaying the output (fig 8; 1090 in fig 10).
Regarding claim 16:
Miller disclose all of the subject matter as described above and generating an alert indicative of a predetermined deviation from the baseline hydration level (paragraph 46 [alert for dehydration]; para 59,68 [display indication for dehydration condition]).


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0246977) in view of cross et al. (US 2019/0216326) as above, and further in view of Silveira et al. (US 2017/0319131).
Regarding claim 13:
Miller disclose all of the subject matter as described above except for specifically teaching that the plurality of chromophores of interest comprise oxygenated hemoglobin, deoxygenated hemoglobin, lipid, and water.
Silveira discloses system and method for hydration monitoring wherein the plurality of different wavelengths with chromophore are oxygenated hemoglobin, deoxygenated hemoglobin, lipid, and water (wavelengths measuring absorption by oxyhemoglobin, deoxyhemoglobin, lipid and water; figure 5; paragraphs 9,70). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue hydration monitor and method of Miller to include using wavelengths absorbed by the above-mentioned fluids, as taught by Silveira for the benefit of using measurements for real time assessment of hydration level (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0246977) in view of cross et al. (US 2019/0216326) as above, and further in view of "Acoustical Method of Whole-Body Hydration Status Monitoring" to SARVAZYAN et al. (hereinafter "Sarvazyan").
Regarding claim 17:
Miller disclose all of the subject matter as described above except that the predetermined deviation is a change of less than or equal to ±2%.
Sarvazyan discloses Hydration Status Monitoring wherein the predetermined deviation is a change of less than or equal to± 2% (the sensitivity of deviation is less than 2%; page 8, section 3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue hydration monitor and method of SMRT to include generating an alert at a deviation of 2%, as taught by Sarvazyan, for the benefit of alerting the user at a level of which above 2% the user may feel discomfort and a decrease in cognitive ability and physical capabilities (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 18:
Miller disclose all of the subject matter as described above and wherein the period of time includes periods of user activity ranging from resting to exercising (real time index values of hydration levels are provided whether the user is resting or exercising; paragraphs102,135), and the relative hydration level is calculated at multiple time points during exercising (the hydration sensor continually collecting data over time (multiple time points) to determine (calculating) the hydration assessment (level) during exercising; paragraphs87,88,91); except that the baseline hydration range is generated at time points during resting. 
Sarvazyan discloses Hydration Status Monitoring wherein the baseline hydration range is generated at time points during resting and the relative hydration level is calculated at multiple time points during exercising (baseline hydration level measurements are performed (generated) with the subjects sitting in a resting position, and measurements are performed upon exercise completion; page 12, sections 4.2, 4.3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue hydration monitor and method of Miller to include generating baseline measurements during a resting period, as taught by Sarvazyan, for the benefit of determining an accurate baseline since the user will not have lost hydration due to exercise while he is resting.

Claims 1, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0246977) in view of cross et al. (US 2019/0216326) and further in view of Abreu (US 2017/0065183).
Regarding claim 1:
Miller discloses a hydration monitor (abstract; figs; para 31), comprising: 
a sensor module configured to be disposed within a housing having a contact surface configured to be secured against a wearer's skin (sensor in figs 4,7; figure 1,4,7 [housing of device is shown]; para 41 [wearable or attached to user]; para 43; para 34,61 [contact the skin]), the sensor module comprising: 
a plurality of LEDs configured to emit light through the contact surface toward the wearer's skin, each LED emitting at a discrete wavelength corresponding to one of a plurality of chromophores of interest (figure 7 [LEDs 730a-b, 740a-b surround detector 720a]; para 35,36, 62; para 86 {…multiple light sources that emit light at different wavelengths}); and 
at least one detector configured to detect light emitted by each LED, wherein the light is transmitted into, partially absorbed and reflected through the wearer's skin over a period of time, and generate signals corresponding to an intensity of detected light at each wavelength (see figure 7 [720A for instance, corresponding to 420 in fig 4]; see para 63 {..optical sensor 420 is to detect an intensity of light at one or more wavelengths reflected by bodily tissue of a user}; para 63 [optical sensor detect an intensity of light at one or more wavelengths reflected by bodily tissue of a user]; para 73,76); 
a processor/controller module configured for receiving signals from the sensor module, executing an algorithm for generating a baseline hydration level based on the received signals, calculating a relative hydration level at time points within the period of time, and generating an output indicative of relative hydration at the time points (150 in fig 1; 804 in fig 8; para 64,76 [baseline level]; para 112,129); and 
a power supply disposed within the housing and configured to provide power to the sensor module and the processor/controller module (fig 1, 180; 802 in fig 8; para 55,77; and see throughout the disclosure).
Miller disclose all of the subject matter as described above, except for specifically teaching that (1) the LEDs sequentially emitting, and detecting pulses of light; (2) emit and receive light through one or more light transmissive windows.
However, Regarding item (1) above Cross in similar field or endeavor discloses system and method for multispectral mobile tissue assessment wherein the LEDs sequentially emitting pulses of light (paragraphs 107 {…sequentially activating each of the identified M LEDs}; fig 1,9; para 148, and see throughout). 
Therefore, it would have been obvious to a person of ordinary skill in the art
before the effective filing date of the claimed invention to modify the tissue hydration
monitor of Miller to include a plurality of LEDs sequentially emit light to predictably
obtain and detect the relevant data in sequence from different LEDs of different wavelengths (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
However, Regarding item (2) above, Abreu discloses a system and method for imaging system where emitting and receiving light through one or more light transmissive windows (fig 86i, para 751; para 752 [openings 2035, 2033 for light emitter 2032 and light detector 2034…]; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Abreu to house source and detectors in encased in protective transparent material (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 4:
Miller disclose all of the subject matter as described above and wherein the wavelengths corresponding to the plurality of chromophores comprise a first wavelength in the range of 740 nm to 760 nm, a second wavelength in the range of 850 nm to 940 nm, a third wavelength selected from 940 nm, 1200 nm, and 1420 nm, and a fourth wavelength selected from 1000 nm, 1450 nm, 1480 nm and 1950 nm (para 31,35,36,62,69,74 and throughout).
Regarding claim 5:
Miller disclose all of the subject matter as described above and a communication module disposed within the housing and in electrical communication with the processor/controller module for transmitting data to a remote mobile device for displaying the output (fig 8; 1090 in fig 10).
Regarding claim 6:
Miller disclose all of the subject matter as described above and wherein the mobile device has an application installed therein comprising instructions for further processing of the output (figs; para 99 [external device 1090 analyze and process data]; para 113; para 185 [embedded applications on handheld devices]).
Regarding claim 7:
Miller disclose all of the subject matter as described above and comprising an indicator responsive to the processor/controller module for generating an alert indicative of a predetermined deviation from the baseline hydration level (paragraph 46 [alert for dehydration]; para 59,68 [display indication for dehydration condition]).
Regarding claim 8:
Miller disclose all of the subject matter as described above and wherein the indicator comprises an LED disposed to emit light from a surface of the housing (para 68 [indicator as a light]).
Regarding claim 10:
Miller disclose all of the subject matter as described above and a light shield disposed around the detector to prevent stray light from impinging upon the detector (para 72 [barrier between light sources and sensor]).


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0246977) in view of cross et al. (US 2019/0216326) and Abreu (US 2017/0065183) as above, and further in view of Silveira et al. (US 2017/0319131).
Regarding claim 3:
Miller disclose all of the subject matter as described above and wherein the plurality of chromophores of interest comprise oxygenated hemoglobin, deoxygenated hemoglobin, lipid, and water.
Silveira discloses wherein the plurality of different wavelengths with chromophore are oxygenated hemoglobin, deoxygenated hemoglobin, lipid, and water (wavelengths measuring absorption by oxyhemoglobin, deoxyhemoglobin, lipid and water; figure 5; paragraphs 9,70). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue hydration monitor and method of Miller to include using wavelengths absorbed by the above-mentioned fluids, as taught by Silveira for the benefit of using measurements for real time assessment of hydration level (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0246977) in view of cross et al. (US 2019/0216326) and Abreu (US 2017/0065183) as above, and further in view of "Acoustical Method of Whole-Body Hydration Status Monitoring" to SARVAZYAN et al. (hereinafter "Sarvazyan").
Regarding claim 9:
Miller disclose all of the subject matter as described above except that the predetermined deviation is a change of less than or equal to ±2%.
Sarvazyan discloses wherein the predetermined deviation is a change of less than or equal to± 2% (the sensitivity of deviation is less than 2%; page 8, section 3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue hydration monitor and method of SMRT to include generating an alert at a deviation of 2%, as taught by Sarvazyan, for the benefit of alerting the user at a level of which above 2% the user may feel discomfort and a decrease in cognitive ability and physical capabilities (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 11:
Miller disclose all of the subject matter as described above and wherein the period of time includes periods of user activity ranging from resting to exercising (real time index values of hydration levels are provided whether the user is resting or exercising; paragraphs102,135), and the relative hydration level is calculated at multiple time points during exercising (the hydration sensor continually collecting data over time (multiple time points) to determine (calculating) the hydration assessment (level) during exercising; paragraphs87,88,91); except that the baseline hydration range is generated at time points during resting. 
Sarvazyan discloses wherein the baseline hydration range is generated at time points during resting and the relative hydration level is calculated at multiple time points during exercising (baseline hydration level measurements are performed (generated) with the subjects sitting in a resting position, and measurements are performed upon exercise completion; page 12, sections 4.2, 4.3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue hydration monitor and method of Miller to include generating baseline measurements during a resting period, as taught by Sarvazyan, for the benefit of determining an accurate baseline since the user will not have lost hydration due to exercise while he is resting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631